Citation Nr: 9909593	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-25 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.

2.  Entitlement to service connection for headaches, 
dizziness, and vertigo.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel



INTRODUCTION

The veteran had active service from January 1958 to January 
1960.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota. 


REMAND

The veteran seeks service connection for tinnitus and for a 
disorder characterized by headaches, dizziness and vertigo.  
In June 1997, the RO provided the veteran with a statement of 
the case addressing these issues.  Since then, additional 
evidence has been associated with the claims file.  This 
evidence includes treatment records documenting complaints of 
ringing in the ears and dizzy spells.  This evidence, 
therefore, is relevant to the veteran's claims on appeal.  
However, there is no indication that this evidence has been 
considered by the RO with respect to the issues on appeal, 
and the claims file does not reflect a waiver by the veteran 
of consideration by the RO of this evidence as a prerequisite 
to action by the Board on his appeal.  

The Board additionally observes that the claims file includes 
a March 1997 submission consisting of a December 1989 opinion 
of a private physician who indicated that there was an 
element of tinnitus present and that that veteran had been 
exposed to howitzers while in the military.  The veteran's 
service personnel records would be relevant to a 
determination concerning the level of noise exposure in 
service.  Additionally, the opinion of a VA physician would 
be relevant to a determination as to whether an etiological 
relationship exists between any noise exposure in service and 
any current tinnitus. 

Therefore, this case is REMANDED for the following 
development:

1.  The RO should obtain service 
personnel records documenting the 
veteran's history of assignments while in 
service.  Those should be made part of 
the claims file. 

2.  Thereafter, the veteran should be 
afforded an audiological examination to 
determine whether he suffers from 
tinnitus as the result of acoustic trauma 
in service.  After reviewing the claims 
file, the examiner should indicate 
whether it is at least as likely as not 
that any tinnitus is the result of 
acoustic trauma in service.  The claims 
file must be made available to the 
examiner for review.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  If the benefit sought is 
not granted, the appellant should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
time period to respond before the record 
is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 2 -


